                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



 CG TECHNOLOGY DEVELOPMENT,
 LLC,

                 Plaintiff,

         V.
                                                                 No. 18-cv-533-RGA
 WILLIAM HILL U.S. HOLDCO, INC. and
 BRANDYWINE BOOKMAKING LLC,

                 Defendants.




                                    MEMORANDUM ORDER

       Presently before the Court is Defendants' motion to stay. (D.I. 43). I have reviewed the

parties' briefing. (D.I. 44, 52, 56).

       Plaintiffs first amended complaint ("FAC") asserts infringement of U.S. Patent Nos.

9,240,098 ("the ' 098 patent"), 9,269,224 ("the ' 224 patent"), 10,096,207 ("the '207 patent"), and

9,076,305 ("the ' 305 patent"). (D.I. 35). The PTAB instituted inter partes review ("IPR")

proceedings on all asserted claims of the ' 098, ' 224, and ' 207 patents. (D.I. 66). I denied

Defendants' motion to dismiss Plaintiffs claims based on the ' 305 patent. (D.I. 67).

       The standard for granting a stay involves consideration of three factors:

         (1) whether granting a stay will simplify the issues for trial;

         (2) whether discovery is complete and a trial date is set; and

         (3) whether granting a stay would cause the non-moving party to suffer undue
         prejudice from any delay, or a clear tactical disadvantage.

Huvepharma Eood & Huvepharma, Inc. v. Associated British Foods, PLC, 2019 WL 3802472, at

*1 (D. Del. Aug. 13, 2019).

                                                  1
       The pending IPRs have the potential to significantly simplify the issues for trial by

invalidating all asserted claims of the ' 098, '224, and '207 patents. Therefore, the first factor

supports granting a stay.

       This case has barely begun. Defendants have yet to file answer to Plaintiffs FAC and I

have not issued a scheduling order. The parties have done minimal discovery and no trial date

has been set. (D.I. 44 at 3). Therefore, the second factor supports granting a stay.

       Plaintiff does not have a competing product and only seeks monetary damages. (D.I. 35;

D.I. 52 at 8-9). However, Plaintiff argues that it will be prejudiced due to loss in value of the

asserted patents. (D.I. 52 at 9 (citing Walker Digital, LLC v. Google, Inc., 2014 WL 2880474, at

*1 (D. Del. June 24, 2014) (finding a non-practicing plaintiff would be prejudiced by a stay

because "the longer [defendant] is allowed to engage in allegedly infringing activity, the lower

the value of the patents becomes as licensing assets"))). Assuming that is true, I do not think

such prejudice would be "undue." Therefore, the third factor is neutral.

       Considering all circumstances, I find a stay is warranted. Therefore, Defendants' motion

to stay (D.I. 43) is GRANTED .


       IT IS SO ORDERED this       if   day of August 2019.




                                                  2
